Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to applicant’s communication
filed on 9.15.20. In view of this communication, claims 1-20 are now pending in this application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7,9,16,18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baumann (US 8488293 B2).
Regarding Claim 1, Baumann discloses a discharge device (abstract) for discharging electric currents from a rotor part of a machine to a stator part of the machine [Col 2, 7-10], the rotor part (Fig 3 below, 303)in particular having a shaft (Fig 3, 301), the discharge device comprising a contact element (Fig 3,311) and a spring (Fig 3, 313), the spring being connectable to the stator part (Fig 3, 307, 305) in an electrically conductive manner (it is well known in the art that coil spring is made of various kinds of steels which are all electrically conducting), the contact element being made predominantly made of  carbon,  [Col 5, 31-36] , the contact element being pressurized with a contact force (Fig 3, Fx)by means of the spring means (Fig 3,  313), for realizing an electrically conductive sliding contact between a sliding contact surface (Fig 3, GF2) of the contact element (Fig 3, 311) provided for realizing the sliding contact and an axial shaft contact surface (Fig 3, GF1) of the shaft (Fig 3, 301) , wherein the contact element is circular (element 311 has a circular geometry), the sliding contact surface being at least annular in shape (shape of element GF1 is annular) and being disposed coaxially in relation to the shaft contact surface (GF1, 311 are coaxial with shaft axis (Fig 3, YY) , the spring  comprising a circular support section (Fig 4 below, Su) which coaxially encircles the shaft (Fig 3, 301) (Spring 313 encircles a portion of chamfer  of shaft 301 in Fig 3) of the machine at least partially, the support section (Fig 4, Su)  being configured for radially abutting against an abutment surface (Fig 3, As) of the stator part  (Fig 3, 307, 305). 

    PNG
    media_image1.png
    825
    587
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    671
    627
    media_image2.png
    Greyscale

Regarding Claim 2, Baumann discloses discharge device according to claim 1. Baumann further discloses, the shaft contact surface  is formed by a shaft ledge (Fig 3 above, GF1) of the shaft (Fig 3, 301)  or a ring  of the discharge device disposed on the shaft.
Regarding Claim 3, Baumann discloses discharge device according to claim 1. Baumann further discloses the contact element (Fig 3 above, 311)  is made predominantly of graphite [Col 5, 31-36] and is made in one piece  (Element 311 is one piece).
Regarding Claim 4, Baumann discloses discharge device according to claim 1. Baumann further discloses the spring  (Fig 3 above,  313) has a holding section (Fig 4 above, Ho) which forms holder (Fig 4, Ho) for holding the contact element (Fig 3, 311)  , the spring comprising a spring section (Fig 4, Sp) which extends from the holding section (Fig 4, Ho) to the support section (Fig 4, Su) and enables moving the contact element in relation to the support section (Contact element 403 can move when spring is compressed i.e., holding section is moved relative to support section).
Regarding Claim 5, Baumann discloses discharge device according to claim 4. Baumann further discloses the spring section (Fig 4 above, Sp) protrudes from a support plane (Fig 4, PQ) of the support section (Fig 4, Su) and spaces the  holder (Fig 4, Ho) from the support section.
Regarding Claim 6, Baumann discloses discharge device according to claim 4. Baumann further discloses the spring section (Fig 4 above, Sp) is made of at least one spring arm (Fig 4, Sp). (The spring section between the holding section and support section is at least one spring arm).
Regarding Claim 7, Baumann discloses discharge device according to claim 6. Baumann further discloses the spring arm (Fig 4 above, Sp) extends from the holding section (Fig 4, Ho) to the support section (Fig 4, Su) in a helical or spiraled shape. (The coiled spring section Su in Fig 4 is in a helical or spiraled shape).
Regarding Claim 9, Baumann discloses discharge device according to claim 4. Baumann further discloses the contact element (Fig 3 above, 311) is fastened to the holder (Fig 4 above, Ho)  in a form-fit and/or bonded manner [Col 6, 15-16].
Regarding Claim 16, Baumann discloses discharge device according to claim 1. Baumann further discloses the spring  (Fig 3,  313) is made in one piece, by punching or bending.(Baumann discloses various kinds of springs [Col 5, 23-30] such as compression coil spring, compression wave spring, leaf spring, finger type spring all of which are well known in the art to be made as a single piece by punching, bending, coiling processes).
Regarding Claim 18, Baumann discloses discharge device according to claim 1. Baumann further discloses a machine [Col 2, 7-10], having a shaft (Fig 3 above, 301)   forming the rotor part (Fig 3, 303)and a stator part (Fig 3, 307, 305).
Regarding Claim 19, Baumann discloses the machine according to claim 18. Baumann further discloses an abutment surface (Fig 3 above, As2) is an inner surface of a casing (Fig 3, 305, 307) of the machine [Col 2, 7-10].
Regarding Claim 20, Baumann discloses machine according to claim 19. Baumann further discloses a rolling bearing (Fig 3 above, 309) of the shaft (Fig 3, 301)   abuts against the inner surface (Fig 3, As2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Baumann in view of Heyder (US 20070257569 A1).
Regarding Claim 8 , Baumann discloses the discharge device according to claim 6. Baumann does not disclose a length of the spring arm  is 1/2 of a winding, 1/3 of a winding, 1/4 of a winding or 1/spring-arm number of a winding.
Heyder discloses a length of the spring arm  is 1/2 of a winding, 1/3 of a winding (Heyder, Fig 2 below, 44), 1/4 of a winding or 1/spring-arm number of a winding [Heyder, Para 0018].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the discharge device of Baumann with a length of the spring arm  is 1/2 of a winding, 1/3 of a winding, 1/4 of a winding or 1/spring-arm number of a winding as taught by Heyder in order to provide significant force in a small packet size.

    PNG
    media_image3.png
    344
    508
    media_image3.png
    Greyscale

Claims 10, 11, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Baumann in view of Fukumoto (US 20160233636 A1).
Regarding Claim 10, Baumann discloses the discharge device according to claim 4. Baumann does not disclose the holder forms a circular holding Page 4 of 7sheet to which the contact element is fastened by riveting, welding, soldering, flanging or adhesion. 
	Fukumoto discloses the holder (Fukumoto, Fig 2 below, MB, FT) forms a circular holding Page 4 of 7sheet (Fukumoto, Fig 2, FT) (FT has a circular shape) to which the contact element (Fukumoto, Fig 2, KT) is fastened [Fukumoto, Para 0045] by riveting, welding, soldering, flanging or adhesion.(Although Fukumoto does not explicitly disclose riveting, welding, soldering, flanging or adhesion, Para 0045 discloses that the contact element KT is connected in a firm manner and the above mentioned processes are well known in the art that gives a firm connection).
Regarding Claim 11, Baumann discloses the discharge device according to claim 4. Baumann does not disclose the holder comprises a circular contact sheet to which the contact element is fastened by  riveting, welding, soldering, flanging or adhesion, the contact element being fastened to a circular holding sheet of the holder by riveting, welding, soldering, flanging or adhesion.
Fukumoto discloses the holder (Fukumoto, Fig 2 below, MB, FT)  comprises a circular contact sheet (Fukumoto, Fig 2, FT) (FT has a circular shape) to which the contact element (Fukumoto, Fig 2, KT)  is fastened [Fukumoto, Para 0045] by  riveting, welding, soldering, flanging or adhesion, the contact element being fastened to a circular holding sheet of the holder by riveting, welding, soldering, flanging or adhesion. .(Although Fukumoto does not explicitly disclose riveting, welding, soldering, flanging or adhesion, Para 0045 discloses that the contact element KT is connected in a firm manner and the above- mentioned processes are well known in the art that give a firm connection).
For claims 10 and 11, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed discharge device of Baumann with the holder forming a circular holding sheet to which the contact element is fastened as taught by Fukumoto in order to have an easily manufacturable spring that can made out of sheet metal and is flat to easily fasten the contact element. 

    PNG
    media_image4.png
    512
    584
    media_image4.png
    Greyscale


Regarding Claim 15, Baumann discloses the discharge device according to claim 1. Baumann does not explicitly disclose the spring  comprises an electrically conductive metal.
Fukumoto discloses the spring (Fukumoto, Fig 2 above, VE, TT, FT) comprises an electrically conductive metal [Fukumoto, Abstract].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed discharge device of Baumann with the electrically conductive spring as taught by Fukumoto to carry away the current from the rotor to the stator.
Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Baumann in view of Schulze (US 20170149313 A1).
Regarding Claim 17, Baumann discloses the discharge device according to claim 1. Baumann does not explicitly disclose the spring  has a coating made of copper, nickel, tin, zinc, gold or silver.
Schulze discloses (Schulze, Para 0020] the spring has a coating made of copper, nickel, tin, zinc, gold or silver.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the discharge device of Baumann with the spring having a coating made of copper, nickel, tin, zinc, gold or silver in order to conduct electric current away from the rotor to the stator.
Allowable Subject Matter
Claims 12-14 are being objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 12 would be allowable for disclosing the discharge device according to claim 1 wherein the support section  is realized by a radial circular washer  and an axial circular collar adjacent thereto for abutting against the abutment surface.  Neither Baumann nor Baumann in view of Schulze, Fukumoto or Heyder disclose the support section  is realized by a radial circular washer  and an axial circular collar adjacent thereto for abutting against the abutment surface.
Claims 13 and 14 would be allowable as they are dependent on Claim 12.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISWANATHAN SUBRAMANIAN whose telephone number is (571)272-4814. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISWANATHAN SUBRAMANIAN/Examiner, Art Unit 2832     


/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832